Case 2:19-cv-03365-DRH-SIL Document 56-5 Filed 05/11/20 Page 1 of 5 PagelD #: 1281

John E. Ryan (JR3935)

Ryan, Brennan & Donnelly LLP
Attorneys for Defendant

Village of East Rockaway

131 Tulip Avenue

Floral Park,. New York 11001
(516) 328-1100

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

APTIVE ENVIRONMENTAL, LLC,
Civil Action No. 19-3365 (SJF-SIL)
Plaintiff,
- against —

VILLAGE OF EAST ROCKAWAY,
NEW YORK,

Defendant.

 

DEFENDANT VILLAGE OF EAST ROCKAWAY NEW YORK’S
REPLY MEMORANDUL OF LAW
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

 

Floral Park, New York
May 1, 2020

RYAN, BRENNAN & DONNELLY LLP
Attorneys for Defendant

VILLAGE OF EAST ROCKAWAY

131 TULIP AVENUE

FLORAL PARK, NEW YORK 11001
(516) 328-1100
Case 2:19-cv-03365-DRH-SIL Document 56-5 Filed 05/11/20 Page 2 of 5 PagelD #: 1282

PRELIMINARY STATEMENT
This Memorandum of Law is submitted in further support of Defendant VILLAGE OF
EAST ROCKAWAY NEW YORK’S (“VILLAGE”) motion for summary judgment dismissing
Plaintiffs Second Amended Verified Complaint.
As set forth below, the VILLAGE’s $200.00 solicitation licensing fee is reasonable in
terms of the costs that will be incurred by the VILLAGE to conduct criminal background checks,
process the application, maintain its “no-knock” list and enforce Chapter 171 of the Village

Code. As such, the $200 fee does not violate the First Amendment.
Case 2:19-cv-03365-DRH-SIL Document 56-5 Filed 05/11/20 Page 3 of 5 PagelD #: 1283

THE VILLAGE’S SOLICITATION FEE
IS CONSTITUTIONAL

As Plaintiff concedes, licensing fees relating to the exercise of constitutional rights may
be imposed by governmental entities if such fees “meet the expenses incident to the
administration of the “licensing statute and to the maintenance of public order in the matter
licensed.”” Kwong v. Bloomberg, 723 F.2d 160, 165-66 (2d Cir. 2013) quoting Cox v. New
Hampshire, 312 U.S. 569, 577 (1941); accord National Awareness Fund v. Abrams, 50 F.3d
1159, 1165 (1995). Indeed, Plaintiff acknowledges, as it must, that fees necessary “to defray
administrative expenses are permissible ....” Plaintiff's Memorandum of Law, at p. 2, citing
Citizens Action Group v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983); see also Coates v. Village
of Bayville 58 N.Y.2d 800 (1983) (fees necessary and proportionate to Village’s project costs
allowed); Jewish Reconstruction Synagogue v. Roslyn Harbor, 40 N.Y.2d 159, 163 (1976) (“fees
must bear a relation to average costs”).

In Suffolk Builders Association v. County of Suffolk, 46 N.Y.2d 613 (1979), the New
York State Court of Appeals summarized these principles as follows:

The power to regulate subsumes the concomitant power to license
and to set fees reasonably related to the cost of licensing . . . . For,
without the power to do so, a local governmental agency might
well find itself without the means to fulfill its statutory imperative.
Thus the power to enact fees may be implied, though, because its
provision is then not spelled out in so many words, it must be
regarded as circumscribed by a similarly implied limitation that the
fees charged be reasonably necessary to the accomplishment of the
regulatory program.
46 N.Y. 2d at 619 (citations omitted).
As to the assertion by Plaintiff that the VILLAGE must “precisely” demonstrate its actual

costs in establishing the amount of the licensing fees, the New York State Court of Appeals

opinion in Suffolk Builders Ass’n provides guidance:
Case 2:19-cv-03365-DRH-SIL Document 56-5 Filed 05/11/20 Page 4 of 5 PagelD #: 1284

In short, this was a situation in which both statistical information
and human experience played a part. Together, they were
calculated to attain a reasonable correspondence between costs and
fees. Exact congruence between total expenses and total permit
charges was not required .... And, form this analysis, it also
follows that the imposition of fees did not constitute an improper
assumption of the power to tax....

46. N.Y.2d at 621.

In establishing the $200 fee, cost projections were made based upon available
information, including the actual expenses of criminal background checks, the prorated hourly
salary of the Village employees involved in the processing of the applications, maintenance of
the “No-Knock list” and enforcement of these licensing regulations. All these costs are
necessary and reasonable in order for the VILLAGE to fulfill its legal obligations.

Finally, it is worth noting that all these costs projections were done at a time prior to the
onset of the Corona Virus. What the Village’s administration costs will be for the licensing and
regulation of door-to-door solicitation in a post-pandemic world remains to be seen, not to
mention the actual desire to engage in and the efficiency of Plaintiff's in-person sales program

in this new world order.
Case 2:19-cv-03365-DRH-SIL Document 56-5 Filed 05/11/20 Page 5 of 5 PagelD #: 1285

CONCLUSION

For the foregoing reasons, it is respectfully requested that the VILLAGE’s motion be
granted and Plaintiff's Second Amended Verified Complaint be dismissed, together with costs,
attorneys’ fees and such other relief as this Court deems appropriate.

DATED: Floral Park, New York
May 1, 2020

Respectfully submitted,

RYAN, BRENNAN & DONNELLY LLP

By: aoe ¢ (ue

E. Ryan (JR3935)
Attorky for Defendant
VILLAGE OF EAST ROCKAWAY
131 Tulip Avenue
Floral Park, New York 11001
(516) 328-1100
